Case 2:14-cv-00001-JMS-MJD Document 346 Filed 11/13/20 Page 1 of 2 PageID #: 6547




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

  BRIAN CARR,                                        )
  MARK CRENSHAW,                                     )
  TRONE KENT,                                        )
  JOHN WILSON,                                       )
                                                     )
                               Plaintiffs,           )
                                                     )
                          v.                         )        No. 2:14-cv-00001-JMS-MJD
                                                     )
  FEDERAL BUREAU OF PRISONS (BOP),                   )
                                                     )
                               Defendant.            )


                                  ORDER REFERRING MOTION

         On September 2, 2020, Plaintiffs filed a Motion for Attorney Fees and Costs, dkt. [338].

  United States Magistrate Judge Mark Dinsmore is hereby designated pursuant to 28 U.S.C. §

  636(b)(1)(B) to conduct any necessary hearings and issue a report and recommendation regarding

  the proper disposition of the Motion for Attorney Fees and Costs.




           Date: 11/13/2020




  Distribution:

  Meredith N. Garagiola
  O'MELVENY & MYERS LLP
  mgaragiola@omm.com

  Bradley N. Garcia
  O'MELVENY & MYERS, LLP
  bgarcia@omm.com
Case 2:14-cv-00001-JMS-MJD Document 346 Filed 11/13/20 Page 2 of 2 PageID #: 6548




  Scott Hammack
  O'Melveny & Myers LLP
  shammack@omm.com

  David J. Leviss
  O'MELVENY & MYERS LLP
  dleviss@omm.com

  Shelese M. Woods
  UNITED STATES ATTORNEY'S OFFICE
  shelese.woods@usdoj.gov

  Sergei Zaslavsky
  O'Melveny & Myers LLP
  szaslavsky@omm.com


  United States Magistrate Judge Mark Dinsmore
